927 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert THROWER, Plaintiff-Appellant,v.Daniel KOVEIN;  Phillip Barnes, Chief Akron PoliceDepartment;  Tower Eighty Management;  GeorgeEmershaw;  Phillip Korey;  Stewart I.Mandel;  Mary Ann Ward,Defendants-Appellees.
No. 91-3046.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

N.D. Ohio, 90-01621, Dowd, Jr.
N.D.Ohio
APPEAL DISMISSED.
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that by order entered December 10, 1990, the district court magistrate denied the plaintiff leave to file an amended complaint.  Plaintiff appealed from that order on December 21, 1990.


3
An order denying leave to amend or supplement a complaint is not appealable.    Marathon Petroleum Co. v. Pendleton, 889 F.2d 1509, 1511 n. 1 (6th Cir.1989);  Kartell v. Blue Shield of Mass., Inc., 687 F.2d 543, 551 (1st Cir.1982);  DeMelo v. Woolsey Marine Indus., Inc., 677 F.2d 1030, 1035 n. 12 (5th Cir.1982).


4
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.